Per Curiam. Petitioner, Wayne Duncan, by his attorney, Wayne Emmons, has filed a motion for rule on the clerk. His attorney admits he failed to tender the record within the time constraints required under Rule 5 of the Arkansas Rules of Appellate Procedure, due to oversight plus on-going negotiations with the prosecuting attorney. On June 5, 1987, the trial court held a hearing pursuant to our per curiam in this cause dated February 23, 1987.  Upon our review of counsel’s motion with attached affidavit and the record submitted herein, we find that the error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1979, 265 Ark. 964; Terry v. State, 272 Ark. 243 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct. In re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979). Dudley, J., would deny.